DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 16, 23, 28-32, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2007/0254548 to Meadows in view of US Pub. No. .
Regarding claims 13, 16, 23, 28-32, 35, and 36, Meadows teaches a relatively thick, lightweight, nonwoven insulating mat, comprising relatively thin, relatively dense first and second outer layers of a needlepunched batt of glass fibers, and a relatively thicker, relatively less dense intermediate batt of glass fibers is fed between the outer layers, wherein the first layer, the intermediate batt and second layer are needlepunched together to form a multi-layer mat (Meadows, Abstract).  Meadows does not teach the inclusion or necessary inclusion of a binder as binders are undesirable, nor the inclusion of any inert inadhesive components (see for example Id., Abstract, paragraph 0004, Examples 1-4, claims 9-16).  Meadows teaches that the fibers used in exemplary embodiments are chopped into staples having lengths of about 3 inches long, or between about 2 inches and 5 inches, and that the fibers are between 5 microns and 13 microns in diameter (Id., paragraph 0020).  
Regarding the claimed first and second densities, Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches (Meadows, paragraph 0025).  Meadows teaches that the middle layer is no more than 65 percent the density of each outer layer (Id., claim 2).  Meadows teaches exemplary outer layers having a density of about 6 pounds per cubic foot (Id., Examples 1-4).  Meadows teaches that the outer layers are more dense and provide the integrity and strength of the overall construction and good surface quality, whereas the intermediate layer is less dense and substantially provides the overall thickness (Id., 
Schmidt teaches an acoustic insulation material containing a first layer formed from a nonwoven web having a density of at least 50 kg/m3 wherein the nonwoven web is formed from thermoplastic fibers having an average fiber diameter of less than about 7 microns and a second layer of a high loft material, wherein examples of the high loft material include fiberglass and high loft nonwoven webs (Schmidt, Abstract). Schmidt teaches that the thermoplastic fibers of the first layer may be prepared from glass materials (Id., paragraph 0038).  Schmidt teaches that the density of the first layer is preferably between about 58 kg/m3 to about 100 kg/m3 (Id., paragraph 0035). Schmidt teaches that the high loft layer has a density most preferably less than about 20 kg/m3, and a practical lower limit of generally about 1.0 kg/m3 (Id., paragraph 0057).  Schmidt teaches that the first layer is responsible for the relatively high pressure drop and low permeability, which are believed to be at least partially responsible for the sound attenuating properties of the material (Id., paragraph 0033). Schmidt teaches that the high loft material provides bulk to the first layer and provides some sound attenuating properties (Id., paragraph 0031).  
Additionally, Patel teaches an insulation product including an elongated batt of fibrous insulation material (Patel, Abstract).  Patel teaches that the fibrous insulation material is preferably fibrous glass having a density within the range from about 0.3 to about 15.0 pounds per cubic foot, wherein the glass fibers can be binderless (Id., column 6 line 53 to column 7 line 10).  Patel teaches that a density of from about 0.3 to about 1.0 pounds per cubic foot is preferable for light density insulation (Id., column 11 lines 3-18). 

It would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of Meadows, and adjusting and varying the densities of the outer and intermediate layers, such as within the claimed ranges, as taught by Schmidt, motivated by the desire of forming a conventional nonwoven insulating mat having the desired properties, such as integrity and strength, and thickness and insulating properties, such as both thermal and acoustic insulating properties, predictably suitable for the intended application, as established by Patel.
Regarding the claimed differences in tensile strength, Meadows teaches that the first and second layers are more dense since the fibers are needle punched with a large number of needles per square inch and deeper penetration depth, whereas the intermediate layer is less dense since the needle punching step is performed with a much lower number of punches per square inch and much less penetration depth (Meadows, paragraph 0007).  Although the prior art does not appear to associate density and tensile strength, Midha teaches bulk and physical 
Meadows establishes that the more dense layers are needlepunched with a large number of needles per square inch and deeper penetration depth, whereas the less dense layer is needlepunched at a lower number of punches per square inch and less penetration depth.  Midha establishes that increased interlocking of fibers based on needling density and needle penetration depth predictably increase the tenacity, wherein more highly needled fabrics show more coherence and strength.  Additionally, Midha establishes that denser nonwoven fabrics possess higher strength, as greater consolidation is achieved through higher needling density and needle penetration, which are parameters similarly established in Meadows.

Regarding claims 23 and 28, as set forth above, the claimed first and second densities are rendered obvious by the combined teachings of the prior art.  Additionally, it is within the level of ordinary skill to determine a suitable basis weight, based on the desired properties, such as thickness and basis weight, of the resulting product.  Therefore, it would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, and adjusting and varying the basis weight of the intermediate layer, such as within the claimed range, as suggested by Meadows, motivated by the desire of forming a conventional nonwoven insulating mat having the desired properties, such as thickness and basis weight, suitable for the intended application.
The prior art combination does not appear to teach the specifically claimed tensile strength.  However, the prior art combination teaches a substantially similar structure and composition as the claimed invention.  Additionally, Meadows establishes that the puncture density creates denser layers, thus enhancing the integrity and tensile strength of the layers (Meadows, paragraph 0023).  Additionally, Midha teaches that with an increase in basis weight, the tenacity initially increases, which is attributed to the fact that the tenacity of nonwoven fabric increases with the interlocking of fibres at a constant needling density and depth of needle penetration, and thereafter, the tenacity is reduced with increased web weight at constant 
Since the prior art combination establishes that the puncture density enhances the strength of the layers, it would have been within the level of ordinary skill to determine a suitable puncture density to predictably increase the strength of the end product as desired.  Therefore, it would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, and adjusting and varying the tensile strength, such as within the claimed range, by adjusting and varying the puncture density, as suggested by the prior art combination, motivated by the desire of forming a conventional nonwoven insulating mat having the desired strength suitable for the intended application.
Regarding claims 29 and 31, Meadows teaches that the fibers are between 5 microns and 13 microns in diameter.  Although the prior art combination does not appear to teach the specifically claimed diameter range, a prima facie obviousness exists when the claimed range and the prior art do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Additionally, it is reasonable for one of ordinary skill in the art to expect that longer and finer fibers in the web leads to greater fabric strength, provided the fiber breakage is controlled.  It would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to 

Response to Arguments
Applicants’ arguments filed November 4, 2020, have been fully considered but they are not persuasive.  Applicants argue that the Office has not established how an ordinary artisan would have started from Meadows to achieve the claims, as the Office has not identified a particular punch density of Meadows on which to rely, and has not shown the particular relationship between the puncture density and the claimed tensile strength or density.  Examiner respectfully disagrees, as Applicants’ arguments are moot in view of the new ground of rejection.
Applicants reiterate that Meadows teaches that the outer layer has a density of about 6 pounds per cubic foot which is significantly higher than the uppermost limit of the higher density of the layers, and that Meadows does not recognize the claimed lower density layer range.  Examiner respectfully disagrees.  As set forth above and in the previous Rejection, it is acknowledged that Meadows teaches exemplary outer layers having a density of about 6 pounds per cubic foot.  However, the Rejection also recited that Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches.  Additionally, Meadows teaches that the middle layer is no more than 65 percent the density of each outer layer and that the outer layers are more dense and provide the integrity and strength of the overall construction and good 
Additionally, although Applicants argue that Meadows clearly requires an outer layer having a density of about 6 pounds per cubic foot, Applicants are solely relying on the Examples for such a density.  Meadows neither requires that the density of the outer layer is limited to about 6 pounds per cubic foot, nor does Meadows recite that only a singular density of about 6 pounds per cubic foot is required for the invention of Meadows. 
Additionally, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971). 
Applicants reiterate that an ordinary artisan would understand that, while thermal insulation might have acoustic insulative properties, the teachings are not coextensive, and therefore, an ordinary artisan would not have a reasonable expectation of success in modifying Meadows with Schmidt.  Examiner respectfully disagrees.  As set forth above, Meadows establishes needlepunched batts of glass fibers having different densities, for use in insulation, wherein batts having a lower density, such as less than about 5 pounds per cubic foot, are used in thermal or acoustical insulating mats.  Note that although Meadows teaches exemplary densities, Meadows does not limit the scope of the invention to only those densities, so long as the middle layer is no more than 65 percent the density of each outer layer.  Schmidt establishes that insulation materials, such as acoustic insulation material, comprising first and second glass fiber layers with differing densities, were known in the art as providing advantageous properties based 
Applicants argue that the Office’s interpretation of Schmidt is improper based on Ex Parte Zerbe, as the examples of Schmidt indicate that a combination of materials perform better than one material alone, which clearly shows a preference for the combined material components.  Examiner respectfully disagrees.  Preliminarily, it should be noted that the Ex Parte Zerbe is a non-precedential opinion by the Board of Patent Appeals and Interferences. 
Additionally, Zerbe does not appear to be relevant to Applicants’ argument or analogous to the current Rejection. The issue in Zerbe is whether a secondary reference, which recites a lengthy list of possible ingredients for a multiple layer freshening film, would have suggested the claimed composition and would have led those skilled in the art to single out the only modified starch and combine that starch with the primary reference composition.  It is unclear how that logic and fact pattern based on non-analogous art, necessarily pertains to both the current rejection and Applicants’ arguments.  Schmidt is not relied on to teach additional components which would render the claimed structure obvious.  
As set forth previously, both Meadows and Schmidt establish multiple glass fiber layers having different densities, wherein the multilayer material is suitable for use in insulation.  Schmidt is relied on to teach densities known in the art as being predictably suitable for insulation materials.  The rejection does not rely on a lengthy list of densities, nor does Schmidt establish that densities are only suitable based on certain materials.  Additionally, Schmidt teaches that the high loft material includes fiberglass, and that the thermoplastic fibers of the first layer may be prepared from glass materials.  Therefore, Schmidt does not appear to teach away from both layers comprising glass fibers.  Since Meadows and Schmidt are directed to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER Y CHOI/            Primary Examiner, Art Unit 1786